IN THE UNITED STATES DISTRIC'I` COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

MISC. NO. 3:12-MC-182

F|LED
cHARLoTTE. Nc
IN RE: ADMINISTRATIVE ORDER DESIGNATING

THE cHIEF JUDGE oF THE UNITED sTATEs APR 22 2019
BANKRUPTCY couRT FoR THE wEsTERN US mmch COU
DISTRICT oF NoRTH CARoLINA wEsTERN D.STR;¢T §§Nc

ORDER

PURSUANT TO the authority and mandate of 28 U.S.C. § 154(b), the United States
District Court for the Westem District of North Carolina hereby designates the Honorable l.aura
Turner Beyer as the Chief Bankruptcy Judge of the United States Bankruptcy Court for the
Western District of North Carolina for a term of seven years from the close of business on

November l9, 2019, with the possibility of reappointment

mi
Tmsrhe OI_<Q dayof AQ<~`.\ ,2019.

  

I¢n'“l./ " "

'obertJ. |"nrad, Jr.,

U\~. ¢F',frt]udge 4
’\i.'_'. »:_¢!.YL W
lz/ljaxO.~;.C. urn_, r. `

. Dlstrlct .lud_ /
jt 1-../,1_¢/ /il/ /./
Graham C. Mullen, Senior Richard L. Voor ees, Senior
U.S. District Judge U.S. District Judge

 

rank D. Whitney, Chief
U.S. District Judge

  
   
   

 

S. District .ludge

